                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 1 of 10 Page ID #:161



                                         1 David P. Myers (SBN 206137)
                                         2 Ann Hendrix (SBN 258285)
                                           John M. Tomberlin, Jr. (SBN 310435)
                                         3 THE MYERS LAW GROUP, A.P.C.
                                         4 9327 Fairway View Place, Ste. 100
                                           Rancho Cucamonga, CA 91730
                                         5 Telephone: (909) 919-2027
                                         6 Facsimile: (888) 375-2102
                                         7 Attorneys for Madison Kleine
                                         8                         UNITED STATES DISTRICT COURT
                                         9                       CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11 MADISON KLEINE, an individual,           CASE NO: 5:18-cv-02425-DMG-SHK
THE MYERS LAW GROUP, A. P. C.




                                                       Plaintiff,
                                        12 vs.                                      FIRST AMENDED COMPLAINT
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13                                          (Per FRCP 15(a))
                                           CINEMARK USA, INC., a Texas              1. SEXUAL HARASSMENT, HOSTILE
                                        14 Corporation; CENTURY THEATRES,              WORK ENVIRONMENT
                                        15 INC., a California Corporation;          2. RETALIATION
                                           NICHOLAS STONER, an individual;          3. FAILURE TO PREVENT
                                        16 and DOES 1 THROUGH 10, inclusive            HARASSMENT AND RETALIATION
                                        17             Defendants.                  4. WRONGFUL TERMINATION IN
                                                                                       VIOLATION OF PUBLIC POLICY
                                        18                                          5. VIOLATION OF EMPLOYMENT
                                        19                                             WITHOUT DISCRIMINATION;
                                                                                       REQUESTING FOR
                                        20                                             DECLARATORY RELIEF
                                        21
                                                                                    DEMAND FOR JURY TRIAL
                                        22
                                        23                                  INTRODUCTION
                                        24        Madison Kleine (“Plaintiff”) brings her Amended Complaint against
                                        25 Cinemark USA, Inc., Nicholas Stoner, and yet unnamed Defendants (hereafter
                                        26 collectively “Defendants”) alleging, among other things, violations of the California
                                        27 Fair Employment and Housing Act. Plaintiff seeks damages, attorneys’ fees and
                                        28 costs of suit. Plaintiff anticipates moving for remand after meeting and conferring.
                                        29                               FIRST AMENDED COMPLAINT
                                                                                   -1-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 2 of 10 Page ID #:162



                                         1                             GENERAL ALLEGATIONS
                                         2        1. This action was properly filed in San Bernardino County as it is where
                                         3 Defendants do business or reside and where their obligations and liability arise.
                                         4        2. Plaintiff is Defendant Cinemark USA, Inc.’s (hereafter “Cinemark”)
                                         5 former employee and a resident of San Bernardino County, California.
                                         6        3. Cinemark is a Texas Corporation, registered to do business in California,
                                         7 and doing business in San Bernardino County, California.
                                         8        4. Nicholas Stoner (hereafter “Stoner”) is a California resident, believed to
                                         9 reside in Apple Valley, California in San Bernardino County, California.
                                        10        5. The true names and capacities, whether individual, corporate, associate,
                                        11 or otherwise, of DOES 1 to 10 are unknown to Plaintiff, who therefore sues them
THE MYERS LAW GROUP, A. P. C.




                                        12 by fictitious names. Plaintiff will amend her complaint to show their true names
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 and capacities as ascertained.
                                        14        6. On information and belief, each of the acts and omissions alleged were
                                        15 performed by, or are attributable to, all Defendants, each acting as agents or
                                        16 employees, or under the direction and control of each other defendant, and the acts
                                        17 or failures to act were within the course and scope of agency, employment, or
                                        18 direction and control. (In these pleadings, the word ‘or’ between two or more
                                        19 alternatives shall not implying mutual exclusivity unless it is preceded by the
                                        20 word ‘either’). At all relevant times, Defendants were and are each other’s agents.
                                        21        7. Defendants operated as a joint employer or integrated enterprise with
                                        22 another defendant or other defendants, and each defendant is jointly and severally
                                        23 liable as an employer. If any defendant acted as an alter ego of another defendant
                                        24 or defendants such that there is or was such a unity and identity of interest
                                        25 between or among each defendant that adherence to the legal fiction of separate
                                        26 existence would, under the particular circumstances that exist or existed, would
                                        27 sanction fraud or promote injustice, it would be an inequitable result to fail to
                                        28 disregard any such separateness of legal personality.
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -2-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 3 of 10 Page ID #:163



                                         1        8. On information and belief, Defendants DOES 1 through 10 are the
                                         2 partners, owners, shareholders, or managers of Defendant Employer, and were
                                         3 acting on behalf of Defendant Employer in the payment of wages to Plaintiff.
                                         4          FACTS COMMON TO MORE THAN ONE CAUSE OF ACTION
                                         5        9. Defendants employed Plaintiff from on about March 2, 2016, until
                                         6 Plaintiff was forced to resign on or about October 5, 2017. Plaintiff was hired as an
                                         7 usher and had been promoted to shift leader by the time of her forced resignation.
                                         8        10. On about May 31, 2017, Defendants hired Nicholas Stoner as an usher.
                                         9 Defendants regularly scheduled Stoner to work with Plaintiff. Stoner regularly
                                        10 engaged in conduct at work making Plaintiff uncomfortable and anxious, including
                                        11 but not limited to: Stoner telling Plaintiff he only likes female company - especially
THE MYERS LAW GROUP, A. P. C.




                                        12 her company; commenting to Plaintiff about pornographic films; watching Plaintiff
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 or staring at her while she worked; interrupting Plaintiff while she was helping
                                        14 customers to ask her non-work related questions; trying to stand very close to
                                        15 Plaintiff; trying to touch Plaintiff on her shoulders, her back, or her hair; following
                                        16 Plaintiff out to her car in the parking lot; standing outside her car and watching
                                        17 Plaintiff while she took breaks in her car; and following her around at work. More
                                        18 than once, Plaintiff asked Stoner to stop his behavior and tried to avoid interacting
                                        19 with him. Plaintiff felt she could only escape Stoner in the women’s restroom.
                                        20        11. In early August 2017, Plaintiff told her manager, Austin Hunt, Stoner’s
                                        21 behavior was making her anxious and uncomfortable, and Stoner continued to
                                        22 harass her even though she had asked him to stop repeatedly. Hunt told Plaintiff
                                        23 she should go to the general manager, Scott Green, to complain about Stoner.
                                        24        12. On about August 5, 2017, Plaintiff complained to Green about Stoner.
                                        25 Plaintiff met Green in his office, and she believes Green document her complaints
                                        26 on his computer. At the meeting, Plaintiff requested she and Stoner no longer be
                                        27 scheduled on the same shifts because of his behavior and it making her feel
                                        28 uncomfortable, anxious, and unsafe.
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -3-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 4 of 10 Page ID #:164



                                         1        13. After the meeting with Green, Defendants continued scheduling Plaintiff
                                         2 and Stoner on the same shifts.
                                         3        14. In about September 2017, Plaintiff complained to Green again about
                                         4 Stoner. Plaintiff complained Defendants continued scheduling she and Stoner to
                                         5 the same shifts despite her complaints about him, that Stoner’s behavior had not
                                         6 changed, and he continued to make her feel unsafe at work.
                                         7        15. On about September 30, 2017, while Plaintiff was training a co-worker
                                         8 and working with customers, Plaintiff asked to speak privately with a senior
                                         9 manager, Patty Ann Fiore, who was in charge of scheduling. Plaintiff wanted to
                                        10 speak with Fiore about not being scheduled with Stoner. When Plaintiff initiated
                                        11 the conversation, Fiore interrupted that she knew what Plaintiff was going to
THE MYERS LAW GROUP, A. P. C.




                                        12 request and the answer was “no.” Plaintiff again told Fiore she would like to talk
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 about it privately. Fiore refused to speak privately with Plaintiff, so Plaintiff had
                                        14 to explain, in front of customers and coworkers, that she had requested a schedule
                                        15 change because she no longer felt safe or comfortable at work. Fiore responded
                                        16 with words to the effect that the request was still denied and Plaintiff’s safety was
                                        17 not Fiore’s concern with scheduling.
                                        18        16. On about September 30, 2017, following her shift, Plaintiff complained to
                                        19 her manager, Furtado, about her conversation with Fiore, that Fiore refused to
                                        20 change the schedule, and that Plaintiff did not feel safe working with Stoner.
                                        21 Furtado told Plaintiff to make a complaint to corporate about the situation.
                                        22 Plaintiff explained she would not make a complaint to corporate because she
                                        23 feared she would be retaliated against for going above local management.
                                        24        17. On about October 5, 2017, Fiore called Plaintiff to inform her that her
                                        25 Saturday shift would be changed to accommodate her requests not to work with
                                        26 Stoner. The changed shift was a less desirable shift and a demotion.
                                        27        18. On about October 5, 2017, Plaintiff submitted her letter of resignation to
                                        28 Green, as she felt forced to do based on the lack of change in harassment.
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -4-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 5 of 10 Page ID #:165



                                         1        19. Plaintiff filed an administrative complaint with the Department of Fair
                                         2 Employment and Housing (“DFEH”). Plaintiff’s DFEH complaint identifies, among
                                         3 other things, the “adverse action” of sexual harassment and, in its fact section,
                                         4 repeatedly names Defendant Stoner for sexually harassing conduct. On September
                                         5 7, 2018, DFEH issued Plaintiff a right to sue letter, attached here as Exhibit A.
                                         6                             FIRST CAUSE OF ACTION
                                         7    (Sexual Harassment, Hostile Work Environment – Govt. Code §12940(j))
                                         8                              (Against All Defendants)
                                         9        20. Plaintiff incorporates each allegation in paragraphs 1 through 19 above.
                                        10        21. The Fair Employment and Housing Act (“FEHA”) makes it unlawful for
                                        11 an employer to sexually harass an employee. Govt. Code §12940
THE MYERS LAW GROUP, A. P. C.




                                        12        22. Defendants, their agents, or employees engaged in a pattern and practice
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 of unlawful sexual harassment in violation of FEHA. Govt. Code §12940(j).
                                        14        23. The harassment was sufficiently severe or pervasive as to alter
                                        15 conditions of employment and to create a hostile or abusive work environment
                                        16        24. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                        17 and continues to sustain substantial losses in earnings and other employment
                                        18 benefits in an amount to be proved at trial.
                                        19        25. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                        20 emotional distress and other general damages, in an amount to be proved at trial.
                                        21        26. Defendants actions were carried out with malice, willfulness, or reckless
                                        22 indifference to Plaintiff’s rights, with full knowledge of their unlawfulness, and
                                        23 intending to deprive her of rights guaranteed by law. Plaintiff is entitled to
                                        24 punitive damages to deter such unlawful, malicious, oppressive, or reckless
                                        25 conduct. Defendants’ conduct was effectuated or ratified by their officers, directors,
                                        26 or managing agents.
                                        27        27. Plaintiff has incurred and continues to incur attorneys' fees and legal
                                        28 expenses in an amount to be proved at trial.
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -5-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 6 of 10 Page ID #:166



                                         1                            SECOND CAUSE OF ACTION
                                         2              (Retaliation – Violation of Cal. Gov’t Code §12940(h))
                                         3                   (Plaintiff against Cinemark and DOES 1-10)
                                         4        28. Plaintiff incorporates each allegation in paragraphs 1 through 19 above.
                                         5        29. Plaintiff engaged in the protected activities of, but not limited to,
                                         6 opposing sexual harassment.
                                         7        30. Defendants retaliated in violation of FEHA by, but not limited to,
                                         8 refusing to change the schedule, demoting her, and constructively terminating
                                         9 Plaintiff.
                                        10        31. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                        11 and continues to sustain substantial losses in earnings and other employment
THE MYERS LAW GROUP, A. P. C.




                                        12 benefits in an amount to be proved at trial.
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13        32. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                        14 emotional distress and other general damages, in an amount to be proved at trial.
                                        15        33. Defendants actions were carried out with malice, willfulness, or reckless
                                        16 indifference to Plaintiff’s rights, with full knowledge of their unlawfulness, and
                                        17 intending to deprive her of rights guaranteed by law. Plaintiff is entitled to
                                        18 punitive damages to deter such unlawful, malicious, oppressive or reckless
                                        19 conduct. Defendants’ conduct was effectuated or ratified by their officers, directors,
                                        20 or managing agents.
                                        21        34. Plaintiff has incurred and continues to incur attorneys' fees and legal
                                        22 expenses in an amount to be proved at trial.
                                        23                             THIRD CAUSE OF ACTION
                                        24   (Failure to Prevent Harassment and Retaliation – Govt. Code §12940(k))
                                        25                   (Plaintiff against Cinemark and DOES 1-10)
                                        26        35. Plaintiff incorporates each allegation in paragraphs 1 through 19 above.
                                        27        36. On information and belief, no meaningful or adequate disciplinary action
                                        28 was taken against any employees who harassed or retaliated against Plaintiff.
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -6-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 7 of 10 Page ID #:167



                                         1        37. In violation of Govt. Code §12940(k), Defendants, their agents, or
                                         2 employees, failed to take all reasonable steps necessary to investigate and prevent
                                         3 unlawful harassment, or retaliation from occurring, and to remedy such
                                         4 harassment, or retaliation.
                                         5        38. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                         6 and continues to sustain substantial losses in earnings and other employment
                                         7 benefits in an amount to be proved at trial.
                                         8        39. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                         9 emotional distress and other general damages, in an amount to be proved at trial.
                                        10        40. Defendants acted with malice, willfulness, or reckless indifference to
                                        11 Plaintiff’s rights, with full knowledge of their unlawfulness, and intending to
THE MYERS LAW GROUP, A. P. C.




                                        12 deprive her of rights guaranteed by law. Plaintiff suffered over eighty thousand
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 dollars and is entitled to punitive damages to deter such unlawful, malicious,
                                        14 oppressive, or reckless conduct. Defendants’ conduct was effectuated or ratified by
                                        15 their officers, directors, or managing agents.
                                        16        41. Plaintiff has incurred and continues to incur attorneys' fees and legal
                                        17 expenses in an amount to be proved at trial.
                                        18                           FOURTH CAUSE OF ACTION
                                        19              (Wrongful Termination in Violation of Public Policy)
                                        20                        (Against Cinemark and DOES 1-10)
                                        21        42. Plaintiff incorporates each allegation in paragraphs 1 through 19 above.
                                        22        43. Defendant’s severe and persistent violation of fundamental public
                                        23 policies constructively discharged Plaintiff’s employment. It is against California
                                        24 public policy to allow sexual harassment of an employee and to retaliate against
                                        25 an employee for opposing sexual harassment.
                                        26        44. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                        27 and continues to sustain substantial losses in earnings and other employment
                                        28 benefits in an amount to be proved at trial.
                                        29                               FIRST AMENDED COMPLAINT
                                                                                   -7-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 8 of 10 Page ID #:168



                                         1        45. As a proximate result of Defendants’ wrongful conduct, Plaintiff suffered
                                         2 emotional distress and other general damages, in an amount to be proved at trial.
                                         3        46. Defendants acted with malice, willfulness, or reckless indifference to
                                         4 Plaintiff’s rights, with full knowledge of their unlawfulness, and intending to
                                         5 deprive her of rights guaranteed by law. Plaintiff is entitled to punitive damages to
                                         6 deter such unlawful, malicious, oppressive, or reckless conduct. Defendants’
                                         7 conduct was effectuated or ratified by their officers, directors, or managing agents.
                                         8        47. Plaintiff has incurred and continues to incur attorneys' fees and legal
                                         9 expenses in an amount to be proved at trial.
                                        10                             FIFTH CAUSE OF ACTION
                                        11   (Violation of Employment Without Discrimination as Civil Right - Govt.
THE MYERS LAW GROUP, A. P. C.




                                        12        Code §12921(a); Request for Declaratory Judgment - CCP §1060)
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13                   (Plaintiff against Cinemark and DOES 1-10)
                                        14        48. Plaintiff incorporates each allegation in paragraphs 1 through 47 above.
                                        15        49. Govt. Code §12920 sets forth California’s public policy in relevant part:
                                        16        [T]he public policy of this state that it is necessary to protect and safeguard
                                                  the right and opportunity of all persons to seek, obtain, and hold
                                        17
                                                  employment without discrimination or abridgment on account of race,
                                        18        religious creed, color, national origin, ancestry, physical disability, mental
                                                  disability, medical condition, genetic information, marital status, sex,
                                        19
                                                  gender, gender identity, gender expression, age, or sexual orientation.
                                        20
                                                  It is the purpose of this part to provide effective remedies that will eliminate
                                        21
                                                  these discriminatory practices. This part shall be deemed an exercise of the
                                        22        police power of the state for the protection of the welfare, health, and peace
                                                  of the people of this state.
                                        23
                                        24        50. Govt. Code §12920.5 embodies the California legislature’s intent:

                                        25        In order to eliminate discrimination, it is necessary to provide effective
                                                  remedies that will both prevent and deter unlawful employment practices
                                        26        and redress the adverse effects of those practices on aggrieved persons. To
                                        27        that end, this part shall be deemed an exercise of the Legislature's authority
                                                  pursuant to Section 1 of Article XIV of the California Constitution.
                                        28
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -8-
                                        30
                                         Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 9 of 10 Page ID #:169



                                         1        51. Govt. Code §12921(a) states in pertinent part:
                                         2
                                                  The opportunity to seek, obtain, and hold employment without
                                         3        discrimination because of race, religious creed, color, national origin,
                                                  ancestry, physical disability, mental disability, medical condition, genetic
                                         4
                                                  information, marital status, sex, gender, gender identity, gender expression,
                                         5        age, sexual orientation, or military and veteran status is hereby recognized
                                                  as and declared to be a civil right.
                                         6
                                         7        52. An actual controversy has arisen and now exists between Plaintiff and
                                         8 Defendants concerning their respective rights and duties because Plaintiff
                                         9 contends Defendants’ constructive terminated her because of the reasons alleged,
                                        10 including but not limited to, her protected activities. Plaintiff believes Defendants
                                        11 will allege her constructive termination was based on a non-discriminatory,
THE MYERS LAW GROUP, A. P. C.




                                        12 legitimate reason and not because of her protected activities. The reasons given by
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13 Defendants are pretext to mask their true reasons for constructively termination –
                                        14 Plaintiff’s engaging in protected activities.
                                        15        53. Pursuant to California Code of Civil Procedure §1060, Plaintiff desires a
                                        16 judicial determination of her rights and duties, and those of Defendants. Plaintiff
                                        17 seeks a declaration that Defendants violated her rights by unlawfully forced her to
                                        18 resign. A judicial declaration is necessary and appropriate under the
                                        19 circumstances so Plaintiff, on behalf of herself and California employees, in
                                        20 conformity with the State’s public policy, may obtain a judicial declaration of
                                        21 Defendants wrongdoing and to condemn such discriminatory employment policies
                                        22 or practices.
                                        23        54. Plaintiff is entitled to declaratory relief and an award of reasonable
                                        24 attorney’s fees and costs under §12965(b). Harris v. City of Santa Monica, 56 Cal.
                                        25 4th 203, 241 (Cal. 2013). A judicial declaration is necessary and appropriate to
                                        26 make Defendants aware of their obligations to not violate the law engage in
                                        27 discriminatory and harassing practices.
                                        28 ///
                                        29                                FIRST AMENDED COMPLAINT
                                                                                    -9-
                                        30
                                        Case 5:18-cv-02425-DMG-SHK Document 12 Filed 12/07/18 Page 10 of 10 Page ID #:170



                                         1        55. Govt. Code §12965(b) allows an aggrieved party, such as Plaintiff, to be
                                         2 awarded reasonable attorneys’ fees and costs. Such fees and costs expended by the
                                         3 aggrieved party may be awarded to redress, prevent, or deter discrimination. As a
                                         4 proximate result of Defendants’ wrongful conduct, Plaintiff is entitled to
                                         5 declaratory relief, attorneys’ fees and costs, including expert witness fees.
                                         6                                 PRAYER FOR RELIEF
                                         7       WHEREFORE, Plaintiff prays judgment as follows:
                                         8    1. For an award of damages in an amount according to proof with interest;
                                         9    2. For compensatory and general damages in an amount according to proof;
                                        10    3. For past and future lost income and benefits;
                                        11    4. For punitive damages;
THE MYERS LAW GROUP, A. P. C.




                                        12    5. For declaratory relief;
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13    6. For injunctive relief;
                                        14    7. For an award of reasonable attorneys’ fees, costs and interest pursuant to
                                        15    Code of Civil Procedure §1021.5, Govt. Code §12940 et seq., or all other
                                        16    applicable law; and
                                        17    8. Remand this case to the Superior Court of California, San Bernardino County;
                                        18    9. For such other relief as this Court deems just and proper.
                                        19
                                        20 Dated: December 7, 2018                     THE MYERS LAW GROUP, A.P.C.
                                        21
                                        22
                                        23
                                                                                 By: /s/ John Tomberlin
                                        24                                              David P. Myers
                                                                                        Ann Hendrix
                                        25                                              John M. Tomberlin, Jr.
                                                                                        Attorneys for Plaintiff Madison Kleine
                                        26
                                        27
                                        28
                                        29                                 FIRST AMENDED COMPLAINT
                                                                                     - 10 -
                                        30
